Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites a use for the system but does not set forth any steps involved in the use of the system (see MPEP 2173.05(q)).
Regarding claim 11, the claim recites a use for the facility but does not set forth any steps involved in the use of the facility (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (EP 0294801) (see translation enclosed) in view of Gitschel (US Pub 2012/0037733 A1).
Regarding claim 1, Gross discloses a system for the gravimetric sorting of a mixture of substances during the processing and/or the recycling of residual building materials and/or demolition materials, comprising: feeding a mixture of substances comprising particles of a predetermined size distribution (element 14), at least n - m gravimetric densimetric tables arranged in m cascades each with at least n, n ≥ 1, gravimetric densimetric tables distributed to n stages such that each stage comprises per cascade at least one gravimetric densimetric table (see Fig. 2 elements 1, 20 and 22 where m = 2 and n = 1 so as to have 2 cascades and 1 stage to have a total of at least 2 densimetric tables), wherein each gravimetric densimetric table is adapted to separate particles supplied thereto into an assigned first partial fraction of particles having a density which is smaller (fraction 1) than a separating density assigned thereto, and into an assigned second partial fraction of particles having a density which is larger (fraction 21) than the separating density assigned thereto; wherein, within each cascade, each gravimetric densimetric table of a considered stage is coupled to a gravimetric densimetric table of the preceding stage such that either the first partial fraction or the second partial fraction of the gravimetric densimetric table of the preceding stage can be supplied to the gravimetric densimetric table of the considered stage (see Fig. 2; element 20 receives material from element 1 through chute 13 and element 22 receives material from element 1 through chute 11), and the assigned separating density of the gravimetric densimetric table of the considered stage is chosen to be smaller than the assigned separating density of the gravimetric densimetric table of the preceding stage when the first partial fraction is supplied (path dictated from chute 13 for lighter material), the assigned separating density of the gravimetric densimetric table of the considered stage is chosen to be larger than the assigned separating density of the gravimetric densimetric table of the preceding stage when the second partial fraction is supplied (path dictated from chute 11 for lighter material), but Gross does not disclose a fractioning unit adapted to divide the mixture of substances into at least m, m> 1, fraction, wherein each fraction comprises particles of a predetermined size distribution; wherein the fractioning unit is coupled to the m gravimetric densimetric tables of the first stage such that a different one of the at least m fractions can be supplied to each of the gravimetric densimetric tables of the first stage.  Gitschel teaches as obvious a fractioning unit adapted to divide the mixture of substances into at least m, m> 1, fraction, wherein each fraction comprises particles of a predetermined size distribution (elements 210 and 214); wherein the fractioning unit is coupled to the m gravimetric densimetric tables of the first stage such that a different one of the at least m fractions can be supplied to each of the gravimetric densimetric tables of the first stage (see Fig. 2 where screener 210 and 214 is directed to density separators 222 and 226 and further screened material is directed to air density table 238 through screener 210) as an obvious presorting separation of materials to obtain a desired fraction for air density separation (paragraph 0012).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.
Regarding claim 2, Gitschel further teaches as obvious per cascade each stage comprises exactly one gravimetric densimetric table which can be supplied with a partial fraction of the preceding stage (see Fig. 2 and paragraph 0052; density separation separating inorganics, wet organic product, dry organic product to separate specific categories of materials from the main stream).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, for the purpose of separating specific categories of materials from the main stream.
Regarding claim 3, Gross discloses at least one cascade which comprises at least one stage k, 1 < k < n, with at least one additional, second, gravimetric densimetric table, wherein the second gravimetric densimetric table can be supplied with a partial fraction of the preceding stage k -1, and, if the stage k comprises more than one additional gravimetric densimetric table, each of these further gravimetric densimetric tables can be supplied with a corresponding partial fraction of the preceding stage k -1 (element 20 is supplied material from the previous stage element 1 through chute 13.  Each subsequent stage is provided from the output of the previous stage).
Regarding claim 4, Gross discloses at least one cascade in the stage k comprises a number of 2k-1 gravimetric densimetric tables, namely for each k = 1 to k = n (elements 20 and 22 where if k equals 1, then the 2k-1 = 1 and there is at least one gravimetric densimetric table).
Regarding claim 5, Gitschel further teaches one or a plurality of breaking units designed for crushing the particles of the mixture of substances, wherein the one or the plurality of breaking units is/are coupled to the fractioning unit such that the crushed mixture of substances can be supplied to the fractioning unit (element 106).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.
Regarding claim 6, Gitschel further teaches one or the plurality of breaking units is/are further coupled to the fractioning unit such that particles of the mixture of substances which exceed a particular predetermined size can be returned from the fractioning unit to the one or the plurality of breaking units (paragraph 0037; where material is recirculated unit the material is the size appropriate for further processing).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.
Regarding claim 7, Gitschel further teaches a separator for separating metal parts from the mixture of substances, wherein the separator is coupled to the breaking unit and/or the breaking units such that the mixture of substances freed from the metal parts can be supplied from the separator to the breaking unit and/or the breaking units (paragraph 0034; where metal pieces can be recovered in presorting).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.
Regarding claim 8, Gross discloses the assigned separating densities of a particular stage comprise the same values for all m cascades (paragraph 0013).
Regarding claim 9, Gross teaches all the limitations of the claim, but Gross does not explicitly disclose a facility for the processing and/or the recycling of residual building materials and/or demolition materials, comprising the system according to claim 1, wherein the residual building material and/or the demolition materials are present as a mixture of substances. Gitschel teaches as obvious a facility for the processing and/or the recycling of residual building materials and/or demolition materials, comprising the system according to claim 1, wherein the residual building material and/or the demolition materials are present as a mixture of substances as the separation recyclable materials would be obvious to include construction materials (paragraph 0014).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as the separation recyclable materials would be obvious to include construction materials.
Regarding claim 10, Gross teaches all the limitations of the claim, but Gross does not explicitly disclose use of the system of claim 1 for the processing and/or for the recycling of residual building materials and/or demolition materials, wherein the residual building materials and/or the demolition materials are present as a mixture of substances. Gitschel teaches as obvious use of the system of claim 1 for the processing and/or for the recycling of residual building materials and/or demolition materials, wherein the residual building materials and/or the demolition materials are present as a mixture of substances (paragraph 0014).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as the separation recyclable materials would be obvious to include construction materials.
Regarding claim 11, Gross teaches all the limitations of the claim, but Gross does not explicitly disclose a use of the facility according to claim 9 for the processing and/or for the recycling of residual building materials and/or demolition materials, wherein the residual building materials and/or the demolition materials are present as a mixture of substances. Gitschel teaches as obvious a use of the facility according to claim 9 for the processing and/or for the recycling of residual building materials and/or demolition materials, wherein the residual building materials and/or the demolition materials are present as a mixture of substances (paragraph 0014).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as the separation recyclable materials would be obvious to include construction materials.
Regarding claim 12, Gross discloses a method for the gravimetric sorting of a mixture of substances separating the particles of the fraction by means of a gravimetric densimetric table of a first stage into a first partial fraction of the first stage with particles having a density below a separating density assigned to the gravimetric densimetric table, and into a second partial fraction of the first stage with particles having a density above the assigned separating density (paragraph 0013 and element 1 separates material by density and outputs the material through elements 11 and 13); for k = 1 to k = n - 1, n ≥ 1, repeating the following steps to generate partial fractions of the stage (element 1 cascades to elements 20 and 22 to further process the material): (i) transporting a part of or all of the partial fractions generated in stage k to gravimetric densimetric tables of the stage k + 1, wherein a transported partial fraction is assigned to each gravimetric densimetric table of the stage k + l and a separating density is assigned to each gravimetric densimetric table (see Fig. 2; element 20 is supplied material from the previous stage element 1 through chute 13 and element 22 is supplied material from the previous stage element 1 through chute 11.  Each subsequent stage is provided from the output of the previous stage), (ii) separating each partial fraction transported to the gravimetric densimetric tables of the stage k + 1 by means of the gravimetric densimetric table assigned thereto into two further partial fractions, wherein the first partial fraction comprises particles with a density below the separating density assigned to the gravimetric densimetric table, and the second partial fraction comprises particles with a density above the assigned separating density (paragraph 0013 where each partial fraction is separated based on the density separation of the density air separator.  Each subsequent cascade separates the partial fraction based on the fraction density desired and outputs the partial fractions at elements 23, 27, 28, and 33), but Gross does not disclose a method for the gravimetric sorting of a mixture of substances during the processing and/or the recycling of residual building materials and/or demolition materials, wherein the residual building materials and/or the demolition materials are present as a mixture of substances, comprising the steps of: dividing the mixture of substances into at least m, m > 1, fractions, wherein each fraction comprises particles of a predetermined size distribution (elements 210 and 214); for each fraction of a selection of m of the at least m fractions separating the particles of the fraction by means of a gravimetric densimetric table (see Fig. 2 where screener 210 and 214 is directed to density separators 222 and 226 and further screened material is directed to air density table 238 through screener 210) as an obvious presorting separation of materials to obtain a desired fraction for air density separation (paragraph 0012).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.
Regarding claim 13, Gitschel further teaches as obvious for each k only exactly one of the partial fractions generated in stage k is transported to and separated by an assigned gravimetric densimetric table of the stage k + 1 (see Fig. 2 and paragraph 0052; density separation separating inorganics, wet organic product, dry organic product to separate specific categories of materials from the main stream).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, for the purpose of separating specific categories of materials from the main stream.
Regarding claim 14, Gross discloses for at least one k at least two of the partial fractions generated in stage k are transported to and separated by respectively assigned gravimetric densimetric tables of the stage k + 1 (fractions 19 and 21 transported to elements 20 and 22).
Regarding claim 15, Gross discloses for at least one fraction for each k always all the partial fractions generated in stage k are transported to and separated by assigned gravimetric densimetric tables of the stage k + 1 (fractions 19 and 21 transported to elements 20 and 22).
Regarding claim 16, Gitschel further teaches prior to the step of dividing the mixture of substances into at least m fractions, the step of: - crushing the particles of the mixture of substances by means of one or a plurality of breaking units (element 106); - after crushing, returning particles having a size which does not correspond to any of the size distributions of the m fractions to the one or the plurality of breaking units (paragraph 0037; where material is recirculated unit the material is the size appropriate for further processing).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.
Regarding claim 17, Gitschel further teaches prior to the crushing of the mixture of substances, separating of metal parts from the mixture of substances, and - subsequently, crushing the mixture of substances freed from the metal parts (paragraph 0034; where metal pieces can be recovered in presorting).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross, as taught by Gitschel, as an obvious presorting separation of materials to obtain a desired fraction for air density separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653